            Case 1:11-cr-01032-PAE Document 2532 Filed 11/10/20 Page 1 of 1




                                     STAMPUR         & ROTH
                                         ATTORNEYS AT LAW

    WILLIAM J. STAMPUR                                               299 BROADWAY, SUITE 800
    JAMES ROTH                                                       NEW YORK, N.Y. 10007

                                                                      (212) 619-4240
                                                                      FAX (212) 619-6743




    November 10, 2020

    By ECF

    Honorable Paul A. Engelmayer
    United States District Judge
    Southern District of New York
    40 Foley Square
    New York, NY 10007

           Re:    United States v. Jose Ballenilla
                  11 Cr. 1032 (PAE)

    Dear Judge Engelmayer:

            I write to respectfully request the Court re-appoint me to represent Jose Ballenilla
    pursuant to the Criminal Justice Act (“CJA”), whom as the Court knows, I have represented in
    the recent past on a number of supervised release violations.

           Thank you for your attention to this matter.


                                                              Very truly yours,

 GRANTED. The Clerk of Court is requested to terminate
 the motion at Dkt. No. 2531.                                 William J. Stampur

                              11/10/2020
SO ORDERED.

                 PaJA.�
          __________________________________
                PAUL A. ENGELMAYER
                United States District Judge
